The offense is the unlawful manufacture of intoxicating liquor; punishment fixed at confinement in the penitentiary for a period of two years.
Appellant and Tichvocky were discovered by officers in the act of manufacturing intoxicating liquor. The appellant's identity was declared by each of the two State's witnesses. Appellant interposed the defense of alibi, supported by his own testimony and by that of his wife.
There are no complaints of any of the rulings of the court save of the refusal of a new trial. The conflicting issues were settled by the jury against the appellant. The evidence is quite sufficient to support the verdict.
The judgment is affirmed.
Affirmed. *Page 34